366 S.W.3d 103 (2012)
STATE of Missouri, Respondent,
v.
Taurian J. BURTON, Appellant.
No. WD 73900.
Missouri Court of Appeals, Western District.
May 9, 2012.
Ruth Sanders, Kansas City, MO, for Appellant.
John Grantham, Jefferson City, MO, for Respondent.
Before JOSEPH M. ELLIS, P.J., JAMES EDWARD WELSH, and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Taurian J. Burton appeals the circuit court's judgment convicting him of one count of forcible rape, one count of robbery in the first degree, two counts of assault in the first degree, and three counts of armed criminal action. We affirm. Rule 30.25(b).